Title: To Alexander Hamilton from William S. Smith, 12 October 1799
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Major General Hamilton
            Sir.
            12th. Regt. Amboy Octr. 12th. 1799 Saturday 8 oClock   P.M.
          
          I have the Honor to inform you, that agreable to your orders of the 4th. inst. which unfortunately I did not receive untill the 8th. I struck my Camp at Rivellie Beating this morning, marched the Regt to Hunts point, embarked and landed safely at this Post, between six and eight this evening—the Camp is pitched & I shall remain untill monday morning finding the 11th. Regt. still at Elizabeth Town, I shall communicate with Colo. Ogden to–morrow, and after making the necessary arrangements with him, shall move to the Winter station without delay—
          I have the honor to be with great respect, Sir, Your most Obed Humble Servt.
          
            W. S. Smith 12th. Regt.
          
        